     Case
      Case2:20-cv-00801-JCM-DJA
           2:20-cv-00801-JCM-DJA Document
                                  Document19-1
                                           20 Filed
                                               Filed12/17/20
                                                     12/15/20 Page
                                                               Page11ofof22




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4   E-Mail: mbalaban@balaban-law.com
 5   Attorney for Plaintiff
 6
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   JORGE MEJIA,                                        ) CASE NO. 2:20-cv-00801-JCM-DJA
                                                         )
12                                                       )
                     Plaintiff,                          ) [PROPOSED] ORDER GRANTING MOTION
13                                                       ) TO WITHDRAW
             vs.                                         )
14                                                       )
                                                         )
15   SECURITYNATIONAL MORTGAGE                           )
                                                         )
16   COMPANY, a Utah Corporation,                        )
                                                         )
17                   Defendant.                          )
                                                         )
18                                                       )
                                                         )
19                                                       )
20
             Michael P. Balaban seeks to withdraw as counsel of record for Plaintiff Jorge Mejia in the
21
     above-captioned litigation. As this Court finds Mr. Balaban has submitted satisfactory reasoning and
22
     good cause for withdrawal, and that the granting of his motion will not cause substantial prejudice or
23
     delay to any party,
24
             IT IS HEREBY ORDERED that Michael P. Balaban’s Motion to Withdraw as Counsel for
25
     Plaintiff is GRANTED, and Michael P. Balaban is hereby terminated as counsel in this proceeding
     Appellant
26
27   and Plaintiff Jorge Mejia will represent himself.

28   ///
     Case
      Case2:20-cv-00801-JCM-DJA
           2:20-cv-00801-JCM-DJA Document
                                  Document19-1
                                           20 Filed
                                               Filed12/17/20
                                                     12/15/20 Page
                                                               Page22ofof22




 1               IT IS FURTHER ORDERED that theSO
                                        IT IS   Clerk of the Court shall add the last known
                                                  ORDERED:

 2        address of Plaintiff Jorge Mejia to the civil docket and send a copy of this Order to
 3                                                  ________________________________
          Plaintiff's last known address:           James C. Mahan,
 4                                                  United States District Judge
          Jorge Mejia
 5                                                  Dated: December        , 2020
          11897 S. Partenio Court
 6        Las Vegas, NV 89183
          702-510-3546
 7        mejiamejiageorge@gmail.com
 8                                       CERTIFICATE OF SERVICE
                                         DANIEL J. ALBREGTS
 9             I hereby certify that pursuant to FRCP Rule 5(b)(3), and this Court's Special Order #109, a
                                         UNITED STATES MAGISTRATE JUDGE
10   true and correct copy of the foregoing document was electronically served via the Court's CM/ECF
11   electronic filing system to the following person:
12
13                                         Matthew L. Durham, Esq.
                                            Chad D. Olsen, Esq.gra
14                                         KING & DURHAM PLLC
15                                          Attorneys for Defendant

16
17   DATED: 12/15/2020                        /s/ Michael P. Balaban
                                                 Michael P. Balaban
18
19
20
21
22
23
24
25
26
27
28
